                                   U.S. Department of State

       Certificate to be Attached to Documentary Evidence Accompanying
                 Requisitions in the United States for Extradition


                        AMERICAN FOREIGN SERVICE


                                          Sarajevo, Bosnia and Herzegovina, December 18, 2014




       I, Corey M. Gonzalez, Consul of the United States of America in        Sar~evo,


Bosnia and Herzegovina, hereby certify that the annexed papers, being extradition

documents proposed to be used upon an application for the extradition from the

United States of Robert Kovacevic, charged with war crimes against civilians alleged

to have been committed in Bosnia and Herzegovina, are properly and legally

authenticated so as to entitle them to be received in evidence for similar purposes of

the tribunals of Bosnia and Herzegovina, as required by Title 18, United State Code,

Section 3190.

       In witness whereof! hereunto sign my name and cause my seal of office to be

affixed this 18th day of December, 2014.




                                                 Consul of the United States of America
                                                 U.S. Embassy Sarajevo
      Bosnia and Herzegovina                                  Bosnia and Herzegovina
      MINISTRY OF JUSTICE                                     MINISTRY OF JUSTICE

Sarajevo, OJ December 2014

TO: THE DEPARTMENT OF JUSTICE OF THE UNITED STATES OF AMERICA

FROM: THE MINISTRY OF JUSTICE OF BOSNIA AND HERZEGOVINA

SUBJECT: Request for extradition, KOVACIC ROBERT from the United States ofAmerica to
Bosnia and Herzegovina

Reference number of the Ministry of Justice ofBosnia and Herzegovina: 07-14-7-10462114

      The Ministry of Justice of Bosnia and Herzegovina presents its compliments to the
Department ofJustice of the United States ofAmerica.

        In compliance with provisions of the Convention on the Extradition of Criminals between
the Kingdom ofSerbia and the United States ofAmerica dated 25 December 1901, taken over by
Bosnia and Herzegovina from the former SFRY, and the cooperation so far between Bosnia and
Herzegovina and the United States ofAmerica in the area of mutual legal assistance, pursuant to
Article 57 of the Law on Mutual Legal Assistance in Criminal Matters, the Minister ofJustice of
Bosnia and Herzegovina has the honour to submit to the Department ofJustice ofthe United States
ofAmerica the following

                                 EXTRADITION REQUEST

       for Kovacic Robert, son ofNikola, citizen ofBosnia and Herzegovina, born 07 April 1953
in Jajce, on request of the Cantonal Court in Novi Travnik, which ordered the issuance of an
international warrant. The stated person is the subject of a pursuit for the purpose of criminal
prosecution and trial before the Cantonal Court in Novi Travnik for the criminal offense "war
crimes against civilians" from Article 142, Paragraph 1 of the Criminal Code of the former
Socialist Federal Republic of Yugoslavia.

ATTACHMENT:

   1. Request of the Cantonal prosecutor's Office Travnik, number: T06 0 KT RZ 0008568 13
      dated 03 November 2014 for the extradition ofKovaCic Robert;
   2. Copy of the identity card with photograph and fingerprints ofthe defendant;
   3. Certificate of Citizenship of Bosnia and Herzegovina for Kovacic Robert, dated 23 April
      2014;
   4. Official note ofthe Ministry ofInternal Affairs Travnik number: 0213-6-260/14NS dated 17
      November 2014 on the recognition of the defendant KovaCic Robert by the injured party
      Sardupalovic Seflja with two photographs ofthe defendant;
   5. Order of the Cantonal Prosecutor 's Office Travnik, number: T06 0 KT RZ 0008568 13
      dated 09 January 2013 on conducting an investigation on the defendant Kovacic Robert;
    6. Decision of the Cantonal Court in Novi Travnik, number: 06 0 K 007087 14 Kpp dated 06
       June 2014 on ordering custody for the defendant Robert KovaCic;
    7. Order ofthe Cantonal Court in Novi Travnik, number: 06 0 K 007087 14 Kpp dated 04 July
       2014 for the issuance ofan international warrant for the defendant KovaCic Robert;
    8. Transcript of the article of the Criminal Code ofthe former SFRYfor the offense for which
       the extradition is sought and other documentation described in more detail in the request of
       the Cantonal Prosecutor 's Office Travnik, number: T06 0 KT RZ 0008568 13 dated 03
       November 2014 for the extradition of Kovacic Robert.

       The Ministry ofJustice ofBosnia and Herzegovina avails itselfofthis opportunity to renew
to the Department of Justice of the United States of America the assurances of its highest
consideration and appreciation for cooperation.


                          /stamp ofthe Ministry ofJustice                              MINISTER
                          ofBosnia and Herzegovina in Sarajevo/
                                                                                         Barisa Colak
                                                                                          /signed on his behalf,·
                                                                                           signature affixed/




                          Sarajevo, Trg BiH br. 1 Tel: +387 33 281-556, Fax: +387 33 201-653




I hereby certify that this translation fully corresponds to the ori ·
Date: OS December 2014
Certified Court Interpreter for English and German - Marina
   Bosna i Hercegovina                                         Eocua u Xep7Je20BUHa
 MINISTARSTVO PRAVDE                                        M11HHCTAPCTBO IIPAB/(E



Sarajevo, OJ.J2.2014.godine.


ZA: MINISTARSTVO PRA VDE SJEDINJENIH AMERICKIH DRZAVA

OD: MINISTARSTVA PRA VDE BOSNE I HERCEGOVINE


PREDMET: Molba za iuucenje KOVACIC ROBERTA iz Sjedinje11ih AmeriCkilt
          Drf.ava u Bosml i Hercegovinu

Rejerent11i broj Ministarstva pravde Bosne i Hercegovine: 07-14-7-10462114



       Ministarstvo pravde Bosne i Hercegovine izrazava postovanje Ministarstvu
pravde Sjedinjenih Americkih Drzava.

        U skladu s odredbama Konvencije o izdavanju krivaca zakljucene izmedu
Kraljevine Srbije i Sjedinjenih Americkih Drzava od 12/25 X 1901.godine, kojuje od
bivse SFR Jugoslavije preuzela Bosne i Hercegovina, te dosada§nje saradnje izmedu
Bosne i Herceg()vine i Sjedinjenih Americ7dh Driava na planu medunarodne pravne
pomof:i, a na osnovu Clana 57. Zakona o medunarodnoj pravnoj pomof:i u krivicnim
stvarima, ministar pravde Bosne i Hercegovine ima cast da Ministarstvu pravde
Sjedinjenih Americkih Driava podnese


                              MOLBU ZA IZRUCENJE


        Kovacic Roberta, sina Nikole, drzavljanina Bosne i Hercegovine, rodenog
07. 04.1953.godine u Jajcu. Na zahtjev Kantonalnog suda u Novom Travniku, koji je
izdao naredbu za raspisivanje medunarodne potjernice, imenovani je predmet potrage
u svrhu krivicnog gonjenja i sudenja pred Kantonalnim sudom u Novom Travniku
zbog krivicnog djela " ratni zloCin protiv civilnog stanovnistva " iz Clana 142. stav I.
Krivicnog zakona bivse Socijalisticke Federativne Republike Jugoslavije.


PRILOG:

       1. Zahtjev Kantonalnog tuzilastva Travnik broj: T06 0 KT RZ 0008568 13 od
          03.11.2014. godine za izrucenje KovaCic Roberta;
       2. Kopija kartona licne karte sa fotografrjom i otiskom prsta potrazivanog
          Kovacic Roberta;



             Sarajevo, Trg BiH br. l, Tel.: +387 33 281-5 56; fax:+ 387 33 201-653
       3. Uvjerenje o driavljanstvu Bosne i Hercegovine potraiivanog KovaCic
          Roberta ad 23.04.2014.godine;
       4. Sluibena zabiljeska Ministarstva unutrasnjih pas/ova Travnik broj: 02/3-
          6-260/14NS od 17.11.2014. godine o prepoznavanju potraiivanog KovaCic
          Roberta ad strane ostecene Sardupalovic Sefzje sa dvije fotografije
          potraiivanog;
       5. Naredbu Kantonalnog tuiilastva Travnik broj: T06 0 KT RZ 0008568 13
          ad 09.01.2013. godine o provodenju istrage protiv potrai ivanog Kovacic
          Roberta;
       6. Rjesenje Kantonalnog suda u Novom Travniku broj: 06 0 K 007087 14
          Kpp od 06.06.2014. godine o odredivanju pritvora prema potraiivanom
          KovaCic Robertu;
       7. Naredbu Kantonalnog suda u Novom Travniku broj: 06 0 K 007087 14
          Kpp od 04.07. 2014. godine za raspisivanje medunarodne potjernice za
          potraiivanim KovaCic Robertom;
       8. Izvod c/ana Krivicnog zakona bivse Socijalisticke Federativne Republike
          Jugoslavije za djelo za koje se traii izrucenje i drugu dokumentaciju bliie
          navedenu u zahtjevu Kantonalnog tuiilastva Travnik broj: T06 0 KT RZ
          0008568 13 ad 03.11.2014. godine za izrucenje KovaCic Roberta.


       Ministarstvo pravde Bosne i Hercegovine koristi i ovu priliku da Ministarstvu
pravde Sjedinjenih Americkih Driava ponovo izrazi postovanje i zahvalnost za
saradnju.




                                                                                 I$TAR

                                                                                a Colak

                                                                                     t0£Pkllr;




             Sarajevo, Trg BiH br.l, Tel.: +387 33 281 -556; fax :+ 387 33 201-653
BOSNIA AND HERZEGOVINA
FEDERATION OF BOSNIA AND HERZEGOVINA
CENTRAL BOSNIA CANTON
CANTONAL PROSECUTOR'S OFFICE
TRAVNIK
No. T06 0 KT RZ 0008568 13
Travnik, 03/11/2014


                              REQUEST FOR EXTRADITION



I, Ahmed Me5iC, declare under oath:

1.   I am BiH citizen, permanently residing in Sarajevo.

2.   Since 17th March 2014 I have been working in the Central Bosnia Canton Prosecutor's
     Office as a cantonal prosecutor, War Crime Department. The prosecutors of the
     Prosecutor's Office Travnik, War Crime Department, prosecute and process war crimes
     which are result of violation of International Humanitarian Law in the area under
     competence of the Prosecutor's Office Travnik. While working as a prosecutor of
     Travnik Prosecutor's Office, as well as while working as an employee of the law office,
     BiH Office of the Registrar and BiH Ministry of Justice, I got familiar with the Criminal
     Code BiH, Criminal Code FBiH and Criminal Code SFRY, as well as the provisions of
     Criminal Procedure Code BiH and Criminal Procedure Code FBiH. As prosecutor of the
     Prosecutor's Office Travnik I am authorized, under article 57 of Law on International
     Legal Assistance on Criminal Matters of BiH and article ill of the Convention on
     Extradition signed by Kingdom of Serbia and United States·of America on 12/25 October
     1901 and which was inherited by BiH, to formally request extradition from USA.

3. Prosecutor's Office Travnik and I as the assigned prosecutor, that is, the prosecutor who
   previously worked on this case, based upon BiH Court Decision No. S1 1 K 011701 12
   Kv dated 4th December 2012 regarding the transfer of competences in the case against the
   suspect Robert Kovacic, the order for conducting investigation was issued due to
   reasonable suspicion that the suspect Robert Kovaeic during the war in Bosnia and
   Herzegovina and by violating International Humanitarian Law, committed a war crime
   against civilians under article 142, par. 1 taken over from the CC SFRY since he raped a
   civilian                       in Jajce on 191h September 1995. Statements from several
   witnesses and the victim were taken during the investigation, so on 02"d June 2014 this
   Prosecutor's Office, having in mind that the suspect was in America, filed the Motion for
   detention and Motion for issuance of international arrest warrant against Robert Kovacic
   with the competent Cantonal Court in Novi Travnik. Upon Decision of Cantonal Court in
   Novi Travnik No.06 0 K 007087 14 Kpp dated 061h June 2014 which was confmned by
   the Decision of Cantonal Court in Novi Travnik No.06 0 K 007087 14 Kpp dated 30th
   June 2014, the suspect Robert Kovacic was ordered detention due to reasonable suspicion
   that he had committed criminal offence of war crime against civilians under article 142,
   par. 1 taken over from the CC SFRY. Regarding that, the Cantonal Court No vi Travnik
   issued the Order for issuance of international Interpol arrest warrant under No. 06 0 K
   007087 14 Kpp. The copy of Order on conducting ·                     Motion for detention,
                                                                   !~'c •       ,..,c
                                                               ,.;;';.~~ J • u.,lf.~.
                                                           ~ ·~ ' .,                    /Jl-,-r,·
                                                          ~~l·                             -....~~


                                                      ~f(" sr-~-~~;%r~~~
                                                       ("::)
                                                       ~

                                                          . «...
                                                                   ,~ :.·J
                                                                            \"~ I.f ~/
                                                            (.P.ttd\~ ~~ 1~. ~ •.


                                                                             ···~?"'.~.':"" '
                                                                         --~ -    ...
                                                                                             v.
                                                                                                  ,.,~   (j
             •• ,~ ~·- • li!_
         -, ~ ~ .
                                 ~.J
         '                  ,..,c; '
     '
    1                   ()
                            ()

    ~                 •1
    \\              ·~;:.                 /

    .':~~:. ·<':!. ~ ,. . ~~ Cantonal                   Court Decision on detention arid the Order for issuance of arrest warrant are
         · .        -~                        enclosed to the additional list of evidence of this Request

                                              SUMMARY OF EVIDENCE

                                         4. Order on conducting investigation, Motion for detention of the Prosecutor's office as well
                                            as the Decision on detention claim that the suspect Robert Kovacic committed the war
                                            crime against civilians by raping the victim ci ·                       in the following
'                                           manner:
                                       Upon receive of evidence and the complete case file against the suspect Robert Kovacic, on
                                       09/01/2013 the Prosecutor' s Office of Central Bosnia Canton issued the Order to conduct
                                       investigation in this case. At the current investigation against the suspect, the collected
                                       evidence indicated the existence of reasonable suspicion that the suspect Robert Kovacic,
                                       during the war in Bosnia and Herzegovina, had acted contrary to the regulations of the article
                                       3 of Geneva Convention on Protection of Civilians During Times of War dated 12/08/1949
                                       and article 4 of the ll Additional Protocol to Geneva Convention dated 12/01/1977 on
                                       protection of victims of international armed conflicts, because he, as HVO soldier, on
                                       19/0911995 in Jajce, after                         due to fear, had moved from her flat in 7
                                       Svetog Luke Street to ·the flat used by Robert Kovacic, forced her to have a glass of brandy,
                                       pushed her into a room, ordered her to take her clothes off and when she refused to do so and
                                       bagged him to Jet her go, pushed her to the bed, tore off her clothes, slapped her face and then
                                       forced her to sexual intercourse, turning her roughly to one and then another side, insulting
                                       her all the time for her nationality and threatened her that he would kill her and throw her in
                                       the garbage and after that, the victim used a chance and ran away from the flat naked,

                                       by which he committed the criminal offence of war crimes against civilians under article 142,
                                       par. 1 taken over from the CC SFRY.

                                              EXHIBITS

                                        Existence of reasonable suspicion that Robert Kovaeic, as HVO soldier, committed the
                                        criminal offence of war crimes was based primarily on the statements of the victim -
                                       -              such as: The Official Report of PS Jajce dated 03/10/1995, Records on witness
                                        questioning of       _                No.l?-12/3-04-81-58/08 of State Investigation and
                                        Protection Agency (SIPA) dated 16/09/2008, Records on witness questioning of -
                                                     No.l6-13/3-1-75/12 of SIPA dated 15/03/2012, records on witness questioning
                                                                No.T06 0 KTRZ 0008568 of Cantonal Prosecutor' s Office dated


                                       Records on witness questioning of Had.Zija Mesic No.16-1 3/3-1-76/12 of SIPA dated
                                       15/03/2012, Records on witness questioning of Zvonko Jak:esevic No.16-13/3-1-76/12 of
                                       SIPA dated 15/03/2012, Official letter of Federal Ministry for Issues Of The Veterans and
                                       Disabled Veterans of The Defensive-Liberation War No.07-03-9-ll13 dated 11 /02/201 3.
                                       Official repott of MOl CBC No. 02/3-6- 122/14 dated 12/05/2014.
.•.
                     . I
                     ~-I'   I
                :t5:X    e~ic and the interview with Ferida Celhasic indicate that the victim was raped during the
      ..:;_;. ..··    wafin Jajce by the HVO soldier, that is, by the suspect. The victim                     in her
                     ·statements clearly described the manner in which Robert Kovacic committed the rape over her
                      and her statement was backed up by the statements of other witnesses such as HadZija Me~ic
                      who said that -        had been raped and that the victim       .               came one day
                      during the year 1995, that she was covered in blood, wrapped and frightened, and that she told
                      her that she had been raped by a HVO member. Zvonko Jakesevic in his statement claimed
                      that he, as assistant chief of crime police during 1995, questioned and took a statement from
                      the victim                       who reported the rape.and that Robert Kovacic from Jajce was
                      the person indicated as the perpetrator, the person who left BiB immediately after the war in
                      order to avoid the prosecution.

                     As previously mentioned in the Request for Extradition, on 02nd June 2014 the Prosecutor' s
                     Office Travnik filed with the competent Cantonal Court Novi Travnik the Motion for
                     detention and Motion for issuance of international arrest warrant together with all evidence
                     charging the suspect for the mentioned crime, so the Court issued the Decision on detention
                     and Order on issuance of international arrest warrant on 06th June 2014, that is, 30th June
                     2014. I have obtained the copies of Decision on detention and Order on issuance of
                     international arrest warrant and enclose them to this Statement as exhibits 2 I 2.a) and I 2 b).
                     From the Court Decision it clearly follows that the Court determined that there were enough
                     evidence that the suspect had committed the criminal offence of war crimes, the rape. 1 wish
                     to stress that the legal provision regulating completion of investigation under article 240, par.
                     3 of CPC FBiH reads: "Indictment cannot be instigated unless the suspect has been
                     questioned". Having in mind that the suspect is not in Bill but left BiB immediately after the
                     war and went to the USA in order to avoid prosecution, it was impossible to instigate the
                     indictment.

                      WAR CRIMES AGAINST CIVILIANS under article 142 taken over from CC SFRY
                     5. War crimes against civilians are standardized by the Criminal Code of SFRY in 1997
                        which was taken over by Bill in 1992 and which is implemented by cantonal and county ·
                        prosecutor's offices in prosecution of suspects for aggravated violation of International
                        Humanitarian Law - war crimes. These crimes are standardized by Chapter XVI of the
                        mentioned Code and that Chapter is called Crimes against Humanity and International
                        Law. These crimes, that is, war crimes against civilians, can be committed only with
                        premeditation. Persons convicted for this crime can be sentenced with imprisonment up to
                        20 years. Text of the Code is enclosed as exhibit 3.
                     REGULATIONS ON THE STATUTE OF LIMITATION
                     6. Criminal Code SFRY in article 100 states that prosecution and execution of sentences for
                        crimes under articles 141- 145 ofthis Code do not come under statute oflimitation, or for
                        the crimes for which, under international agreements, the statute of limitation cannot be
                        applied.
                     DESCRIPTION OF THE SUSPECT
                     7. Robert Kovacic is Bill citizen, born on-     '1953 in Jajce. He is the son of father Nikola
                        and mother Brigita, nee Bokor. He is Caucasian, Croat by nationality. Enclosed is the
                        photograph of the suspect that we have obtained through investigation and it is possible
                        that it is a recent photo of Robert Kovacic. It is believed that Robert Kovaeic lives in
                        Virginia, in the town of Roanoke.
The following is the list of exhibits which are integral part of this Request.
    1. Order on conducting investigation No. T06 KTRZ 0008568 13 dated 09/01/2013

        1. a) Motion for detention No. T06 KTRZ 0008568 13 dated 02/06/2014

    2. Decision on detention of Cantonal Court in Novi Travnik No.06 0 K 007087 14 Kpp
       dated 06/06/ 2014
    2. a) Decision of Cantonal Court in Novi Travnik No.06 0 K 007087 14 Kv dated 30/06/
       2014
    2. b) Order of Cantonal Court in Novi Travnik No. 06 0 K 007087 14 Kpp. dated
       04/07/2014 for issuance of international Interpol arrest warrant

    3. Full text regarding criminal offence under article 142 taken over from Criminal Code
       SFRY

    4. Full text regarding regulations on statute of limitation- article 100 CC SFRY

    5. Official Report ofPS Jajce dated 03/10/1995

    6. Records on witness questioning of                               o.17-12/3-04-81-58/08 of
       State Investigation and Protection Agency (SIP A)           16/09/2008

    6. a) Records on witness questioning of                   No.l6-13/3-1-75112 ofSIPA
         dated 15/03/2012
    6. b) Records on witness questioning of    _             No.T06 0 KTRZ 0008568 of
         Cantonal Prosecutor's Office dated 13110/2014,
    7. Records on witness questioning of Had.Zija Mesic No.l6-13/3-l-76/l2 of SIPA dated
         15/03/2012

    8. Records on witness questioning of Zvonko Jakesevic No.16-13/3-l-76/12 of SIPA
        dated 15/03/2012- Official report

    9. Official letter ofFederal Ministry for Issues of The Veterans and Disabled Veterans of
        The Defensive-Liberation War No.07-03-9-1/13 da ed 11 /02/2013

    10. Official repor of MOl CBC No. 02/3 -6-122/14 dated 12/05/2014

Upon all the above, I believe that the conditions for extradition of the suspect Robert
Kovacic are met and that is why I propose that the Human Rights and Special
Prosecutions Section Criminal Division U.S. Department of Justice accepts my
REQUEST FOR EXTRADITION.

The statement was given under oath and signed by the prosecutor Ahmed Mesic.

In Travnik, BiH, 03 rd November 201 4.


                                                             CANTONAL PROSECUTOR
                                                                 Ahmed Mesic
Ideti:fication Card File

                               Familyname: KOVACIC
Photo                          Given name: ROBERT
                               Parent name: NIKOLA
Registration number:           Place ofbirth: JAJCE
136/90
Series and serial number:      Municipality: JAJCE
BH 04508424
Date issued: 12.01.1991        Republic: SR BiH
Validity period: 10 years      Nationality: YUGOSLAVIAN
                               Occupation: NOT EMPLOYES
Fingerprint                    Address: Ba5celuci bb
                               Signature of the ID card holder: Signed: Kovacic Robert
                               Authorized official signature: Signed



           IDENTITY AND CITIZENSHIP ESTABLISHED ON THE BASIS OF:

-Marriage certificate issued by municipality ofjajce for the year 1953, on page 21 3, under
number 107.

   - ID card issued by the police of Skoplje municipality number: MB 736278, serial
        number 899454/85 issued on 24.07.1985 for BOKOR.

   -    Citizenship certificate issued by Jajce municipality, registered on page 1907, under
        number 19196
                               CHANGE OF PERSONAL DATA
                                               I
                                               I
              CHANGE OF RESIDENCE, ADDRESS and DEREGISTRATION
                           I
                           I




                                                                                               (

                                                                                      ~
                                                                                             I     Obrazac br. 4


                   Karton licne karte
                       1    · 9~34sbtbzl I I                                                                  I I I
                                                                            Jed. mat. broj


                                                                        KOVACIC
                                                   -·················-····-···-·fpfiEii"MEi·······-·····-·-·-········-
                                                                        ROBERT
                                                   ···················-····-····-··- ·uM"Ei·····--······-·····--·-
                                                                        Nikola
                                                   ···-·ciM·e···:;rnN'oCi···i·i:i···osii:···ROii·ird:i"A\·····
                                                                     Jajce
                        ~.;....;_--'-~1-t          -···-····-·······-i·M:iEsra-·flooooA:f···-----·-··-
                                                                     Jajce
           (REG. BAOJ)                             ---·····--···,··-·-···io:Ps=r·iNA"i················-·-····-····
    BH 04508424                                                 SR BiH
       (SERIJA I SER. BR.)
                                                   ··iiiB>u.iiuKA'-::-·rot<AA.ii&:...=···owii'A-i.
    12,01.1990.                                                 Jugosloven
     (iiATUr.iliD:.\viiN:i:O:i..                   "(Piii.Pii:oN'osi:··i-i"A'Ro[iu··-=····lii·.A:oooNooi'i'
      10 godina                                                      ri.ezaposlen
     ---iROK v.mN:iAi......                        ..._......_.........- (iANiMA:t.iji'j""'""'"'"'"'""-·"
                                                                        Basceluci bb.




f            IDENTITET I DRtAVUANSlVO UTVRilENI NA OSNOVU:


            -     IZVOD IZ MATICNE KNJIGE ROilENIH (VJENCANIH)
                  OPSTINE .......... . .........          <L_.j.ej_~..~ ...... _ ....,      MJESNI URE(
                  .........................___ ......._ .................., ZA GOD INU .....1..~.-?.J          ..•
                  NA STRANI _                         ?...1.?........
                                              .........                 POD RED . BR . ....... __ 1_Q_7

            -     Ll"'
                    uNE KART£ IZDATE 00                          sUP                     Sko_pt'
                                                                        OPsTINE ·-·-.. ··rrr_~/;           . ... e,-
                /i..§. ....Y::.i£~1.... . ,. . .              SE.RIJA I SEA .         BROJ~~;/...§1                 f:J
                  IZDATOJ         GODINsf.ttzf....f2_!:?-./...f.t.L..&.f?....~P._(.______
            -    UVJ6RENJE 0 DR2AVUANSTVU OPSr.tNE ............                                ~.::i..~. ~-
                 ........................ - .................... , MJESNI   URED .......................- .......
                                                                                                   1907
                 ................................................ , UPiiSAN NA SffiANI .....- ·---·-..


                                          19196
                  POD RED. BR ...............-·-·-··---..·-


                                       PROMJENA LICNIH PODATAKA




                  PROMJENE PREBIVALISTA , ADRESA STANA I ODJAVA

          DATUM                                               ADRESA STANA I ODJAVA




           SOUR •SVJETLOST• SARAJEVO
           GRAFICKA RADNA ORGANIZACIJA
           Oznaka zil narudlbu: 2/30 lzdanje: 82/89.
  /
                                BOSNIA AND HERZEGOVINA
                          FEDERATION OF BOSNIA AND HERZEGOVINA
                                    Canton: Middle Bosnia
                                     Municipality of Jajce

      Number: 07-13-4-1604/14
.()   Date: 23.04.2014

      On the basis of the article 35 of the Law on Citizenship of Bosnia and Herzegovina (" Official
      Bulletin ofBiH" number 4/97, 13/99, 41/02, 6/03,14/03, 82/05, 43/09 and 76/09) on the
      request of: Ministry of Interior from Travnik we issue this:

                                        CERTIFICATE
                                          Personal identification number (JMB) 0704953450132

      That KOVACIC ROBERT , son of Nikola, born on-1953 in Jajce municipality of Jajce
      is a:

      Citizen of Bosnia and Herzegovina and Federation of Bosnia and
      Herzegovina
      This certificate is issued on the basis of data from the Registry Book of Citizens for the
      settlement of Jajce, municipality of Jajce, on page 1907 under number 19196 for the year
      1989.
      Administrative tax in accordance with tariff number 4 of the Municipal Decision on
      Administrative Taxes of Jajce municipality, in the amount of 0.00 BAM paid and stamped on
      the request form.

                                          Seal of the Municipality             Authorized official
                                                                               Signed
                                                                               Jake$evic Jadranka
                                                                  ---   ----~~ ~~--
                                                                                '         -


                                                                 BOSNA I HERCEGOVINA
                                                            FEDERACIJA BOSNE I HERCEGOVINE
                                                SR1f8.~t8~0SANSKI KANTON - KANTON SREDISNJA DU<>I.....

                                                    OP(INNGRAD ---.=::;:-:-:~Jr,:A=
                                                                                  J C~E=-r--­
                                                                               (naziv opcinskog tjela)




                          07::13..4_~        1604/14
            Broj: -~~-=-
                      --'"---,--·-'--- -- -- --
                          ·2 3.04,2014
            Datum : ~~~----------




                                                  Na temelju clanka 35. Zakona o driavljanstvu Bosne i Hercegovine
                                           ("Siuzbeni glasnik BiH", br.: 4/97, 13/99,41/02, 6/03, 14/03, 82/05,43/09 i 76/09); /       /   l ./ /
                                               MUP-A TRAVNIK                                                                  ./   /         /
                                            - -- -- - - - - - - -- - iz - -- - ---=-.-:--7--'->,c....: ,j- dal s
                                                                                               / . ·' /.
                                                                                                                              //-' //
                                                                                                                                 /

                                                             UVJERENJE
                                                                                                  I~ l l j 1 1 1 J l F
                        .. '
                      • / .:....#/                                Jedinstveni matilnl broj

                       KOVACIC ROBERT                                                   NIKOLA                             -1953
            daje                     ·-:                                      sin-kCi _ _ _ _ _ _ _ _ _ roden-a                            godine
                   JAJC~ '                                                            JAJCE
            u                                                         opcina/grad _ __ _ _ _ _ _ _ _ _~---,-----


            drz~/·.6;I_?;~~ Bosne i Hercegovine i Federacije Bosne i Herceg_il\(t'\e
             / / ////
            ///1                            ,.                                                                               <"'' "'- "'
         -!-/           (,/                                                                                                            --· '
                                                                                    MATICNU                         DRZAVLJANA-
            6vo uvj~~enLe j?daje se na temelju podataka iz upisa U---~--- knjigu _ __ ...;___ __ _ _ _
                            .,                               JAJCE                                            JAJCE
            koja se vodi         ia nasl!ljeno mjesto - - - - - - - -- - opcina/grad - - - -- - -----,,-----
                      - ~- 1907                            19196                   1989
            na stranici ...,·~
                             · _
                               - _ _ _ pod rednim brojem _ _ __ _ _ za godinu _ _ _ __

                                                       4                                      .                     JAJCE
            Pristojba o farifnom broju _ _ _ _ Odluke o administrativnirn pristoj bama opcine/grada _ - .-- -- -- -
                               0~                                                                      -
            u iznosu od _ _ _ _..,..-:._ _ naplacena je i na podnesku poriiStena.




      lzdavat: JP NIO Sluzbeni list BiH
\ -   nsak:~rafotisakdo.o.
                                BOSNIA AND HERZEGOVINA
                          FEDERATION OF BOSNIA AND HERZEGOVINA
                                 MIDDLE BOSNIA CANTON
                                  MINISTRY OF INTERIOR
                                    Police Administration
                                           Travnik

I)   Number: 02/3-6-260/14NS
     Date: 17.11.2014

     On the basis of the article 234, paragraph I, of the Law on Criminal Procedures of the
     Federation of Bosnia and Herzegovina, police officer makes this:

                                           OFFICIAL NOTE

     Made on 12.05.2014 in the premises of the Ministry of Interior of Middle Bosnia Canton-
     Travnik, in the procedure of responding to the request for additional activities of the Cantonal
     Prosecutor Office Travnik, number T06 0 KT RZ 0008568 13 dated 08.10.2014.

      On the day of 13.10.2014, acting in accordance with the above mentioned request, together
     with the prosecutor in charge, we visited the victim                       her apartment in
     the street Sv. Luke in Jajce. On that occasion I showed photographs of Robert Kovacic to
                          and she recognized him. She said: "I know, that is him."

     I have taken the above mentioned photographs from the facebook page of the above named
     $p.spect. There are more photographs, made in the war period, placed on his facebook profile
     by Robert Kovacic.


                                                                NOTE PREPARED BY
                                                                Nevzudin Svraka
                           Bosna i Hercegovina
                   FEDERACIJA BOSNE I HERCEGOVINE
           SREDNJOBOSANSKI KANTON/KANTON SREDI$NJA BOSNA
               . MINISTARSTVO UNUTRASNJIH POSLOVA
                  MINISTARSTVO UNUTARNJIH POSLOVA
                           UPRAVA POLICIJE
                               TRAVNIK

Broj: 0213-6- 260 114NS
Datum: 17.11. 2014. godine


      Na osnovu clana 234. stav 1. ZKP F _BiH ovla§tena sluibena osoba sacinjava:



                               SLUZBENU ZA.BILJESKU



          Sacinjena dana 17.11. 2014 god. u sluibenim prostorijama MUP SBK I KSB Travnik ,
na oko/nosti postupanja po Zahtjevu za preduzimanje drugih potrebnih radrlji , Kantonalnog
tuiila.Stva Travnik , broj : T06 0 KT RZ 000856813 od 08.10.2014 god .

Nairne , dana 13.10.2014 god , postupajuti po gore navedenom zahtjevu , skupa sa
postupajucom tuiiteljicom ' boravili smo u stanu kod ostecene                            1l ul.
Sv.Luke u Jajcu , tom prilikom sam . .predocio fotografije od lica Robert Kovacic ,
kojom prililwm je isla prepozna/a lice Robert Kovacic , te tom prilikom reida " Znam to je taj
 "

Napominjem da su navedene fotografife skinute sa Face book stanice od imenovanog, te da
postoji jos fotografija lwje su nastale u ratnom periodu , a koje je RKovaCic postavio na svoj
profil na Facebooku.



                                                                    Zabiljesku saei~in :
                                                                     Nevzud;n S,,~
11/11111112
     /


I

    Bosnia and Herzegovina
    Federation of Bosnia and Herzegovina
    Middle Bosnia Canton
    Cantonal Prosecutor Office
    Travnilc

    Number: T06 KT RZ 008568 13
    Travnilc: 09.01.2013
    SCIHM

    On the basis of the article 45 , paragraph 2, item b. and article 231 of the Law on Criminal
    Procedures I issue:

                                                ORDER
                                            For investigation

    Against:

    KOVACIC ROBERT son ofNikola and mother .......,5• ...., born on-        1953 in Jajce, Croat,
    citizen ofBiH, personal identification number                          residing in USA,
    address unknown:

    For the grounds for suspicion that he:
    During the war in Bosnia and Herzegovina acted to the contrary of the rules from article 3 of
    the Geneva Convention on Protection of Civilians During the War dated 12 August 1949 and
    article 75. And the Protqcol with the Geneva Convention dated 12Augudt 1949 on Protection
    of Victims of Armed Conflicts in a manner that he:
    As a member ofHVO, on 19.09. 1995 in Jajce, he took                            from her
    apartment in the street Svetog Luke number 7, took her to the apartment he used, forced her to
    drink a glass of brandy, threw her into one room, ordered her to take off her clothes, when she
    refused and pleaded him to let her go he threw her on the bed and ripped her clothes off,
    slapped her in the face and forced her to have sexual intercourse. He was treating her very
    roughly, turning her on one side and on the other, insulting her because of her ethnicity,
    threatening to kill her and throw her in the garbage. After the rape she used the opportunity
    and escaped from the apartment without clothes. While she was away llija Popla5en moved
    into her apartment and she could not return there.

    With this he committed a war crime against civilian population from article 142 of the taken
    over Criminal Code ofSFRY.

    This order for investigation is justified by the following reasons:

         -   Decision of the Court ofBiH number Sl 1 K 011701 Kv dated 04.12.2012 with the
             complete file of the Prosecutor Office ofBiH- Sarajevo number T 20 KTRZ 0003483
             12.
         In that respect the following investigation activities need to be taken:

             To the Ministry oflnterior of Middle Bosnia Canton Travnik, Department for War
             Crimes Investigations, forward request for taking ~~iiji~~
                                                    1
 "'.In·~
     "
     :
      ,._,'
    ....-t




/'                  Cvitic Mate, from Kupresani municipality of Jajce, regarding the following:
                    Does he know the suspect Kovacic Robert
                    Does he know the victim
                    Did he together with the suspect go to the apartment of the victim
                    Does he know who moved into the apartment of the victim
                    Did he see the sign: "HVO" on the door of victim's apartment
                    Does he know anything in connection with the rape of· · · · · · ·

             Summon the witness:
             Popla.Sen llija who was a member ofHVO, and question about:            _d•••
                    When under which circumstances he moved into the apartment o:
                     at present located in the street Svetog Luke number 7 in Jajce
                     Was the apartment locked
                    What was the time of day and in what state did he find the apartment when he entered
                     it with the intention to move in

                    From Jajce Municipality request complete file regarding the Request for the return of
                    the apartment to                   (Svetog Luke number 7, Jajce).

                   Request from the Federal Ministry of Defense the information about suspect's
                   participation in the war.


                   For the suspect, obtain his criminal records


                   Inform Cantonal Court in Novi Travnik about receiving the case against Robert
                   KovaCic from the Prosecutor Office of BiH.



                                                                      Cantonal Prosecutor
                                                                      Safija Ceric




                                                          2
             /

        I

    /


/           BOSNIA AND HERZEGOVINA
            FEDERATION OF BOSNIA AND HERZEGOVINA
            CENTRAL BOSNIA CANTON
            CANTONAL PROSECUTOR'S OFFICE
            TRAVNIK
            NO. T06 0 KT RZ 0008568 13
            Travnik, 02/06/2014


            TO: CANTONAL COURT IN NOVI TRAVNIK
            Preliminary Proceedings Judge

            Based upon provisions of the article 45 par. 1 and par. 2, point k), article 145, par. 2, article
            146, par. 1, point a) and point d) and article 148, par. 1 of the Criminal Procedure Code of the
            Federation of Bosnia and Herzegovina ("Official Gazette Federation of Bill" No. 35/03 ,
            37/03, 56/03, 78/04, 28/05, 55/06, 27/07, 53/07, 9/09 and 12110- in further text (CPC FBiH),
            the following is herewith submitted:


                                                       MOTION
                                                     for detention

            Against:

            ROBERT KOVAOC, son of Nikola and mother Brigita, nee Bokor, born on-                  1953 in
            Jajce, Muillcipality of Jajce, with the last known address in Jajce, bb Ba5celuci Street, BiH
            citizen, personal identification number:                       currently unavailable to the
            prosecuting authorities of Bosnia and Herzegovina, with· a possible address of residence in
            USA.

            Following the reasons stated in the article 146, par. 1, point a) and point d) of CPC FBiH,
            since the suspect is at large and unavailable to the prosecuting authorities and due to the
            extraordinary circumstances since the criminal offence in question can be sentenced with 10
            years of imprisonment or with more severe sentence, due to its gravity related to the manner
            of execution or consequences of the crime, the release of the suspect would result in real
            threat for the public order.

                                                     Explanation


            The prosecutor' s Office of Central Bosnia Canton has conducted the investigation against the
            suspect Robert Kovacic for committing a criminal offence of war crime against civilians
            under article 142, par. 1 taken over from the Criminal Code of SFRY. The case was under
            competence ofBiH Prosecutor' s Office but the BiH Court, by its Decision No. S 1 1 K 01170 I
            12 Kv dated 04/12/2012, delivered the case to this Prosecutor' s Office for further
            proceedings.
.         ,...
     ..~1 .
                                       ·-:'/
                                       '/
    :;.          .
    : ; ~ ~_, ~~(, ~~- z~
         -:   /. ..:< ' j
                          .        /      . ~~
                                               ·. '




                 ..    J?P.E"'~ ~-.:,""~~"     Uected evidence indicated the existence of reasonable suspicion that the suspect Robert
                      ~~ Kovacic, during the war in Bosnia and Herzegovma,
                      -=~--                                            .   had acted contrary to the re gul auons
                                                                                                              '   of
             I                           the article 3 of Geneva Convention on Protection of Civilians During Times of War dated
                                         12/08/1949 and article 4 of the ll Additional Protocol to Geneva Convention dated
                                         12/01/1977 on protection of victims of international armed conflicts, because he, as HVO
                                         soldier, on 19/09/1995 in Jajce, after                      due to fear, moved from her flat in
                                         7 Svetog Luke Street to the flat used by Robert Kovacic, forced her to have a glass of brandy,
                                         pushed her into a room, ordered her to take her clothes off and when she refused to do so and
                                         bagged him to let her go, pushed her to the bed, tore off her clothes, slapped her face and then
                                         forced her to sexual intercourse, turning her roughly to one and then another side, insulting
                                         her all the time for her nationality and threatened her that he would kill her and throw her in
                                         the garbage and after that, the victim used a chance and ran away from the flat naked, by
                                         which he committed the criminal offence of war crimes against civilians under article 142,
                                         par. 1 taken over from the Criminal Code ofSFRY.

                                         Reasonable suspicion as a common element for existence of conditions for ordering detention
                                         for the suspect resulted from evidence collected during the investigation of CBC Prosecutor' s
                                         Office but also the other authorities, including Bill Prosecutor's Office.

                                         The following indicates that the mentioned crime happened and that the perpetrator was the
                                         suspect Robert Kovacic:

                                        The Official Report of PS J~jce dated 03/ 10/1995, Records on witness questioning of -
                                              -        No.17-12/3-04-81-58/08 of State Investigation and Protection Agency (SIP A)
                                        dated 16/09/2008, Records on witness questioning of                       o.16-13/3-1-75/12
                                        of SIPA dated 15/03/2012, Records on witness questioning of Hadiija Mesic No.16-13/3-1-
                                        76/12 of SIPA dated 15/03/2012, Records on witness questioning of Zvonko Jakesevic No.16-
                                        13/3-1-76/12 ofSIPA dated 15/03/2012, Official Report ofSIPA No.16-13/3-1-137/ 12 dated
                                        22/03/2012, Official report, PA Jajce Plan of Work No. 04-10/3-2-275/99 dated 16/03/1999,
                                        Records of PA Jajce No. 04-10/3-2-237/00 dated 06/09/2000, Official letter of Federal
                                        MinistJ.y for Issues of The Veterans and Disabled Veterans of The Defensive-Liberation War
                                        l\o.07-03-9- l/13 dated 11/02/2013. Official report of MOl CBC No. 02/3-6-122/14 date :'
                                        12/05/20 14.

                                       That the critical period was a time of war and armed conflict as the common element for
                                       existence of criminal offence and state of war can be confirmed by the Decision on Declaring
                                       State of War published in the Official Gazette RBiH 7/92.
                                       The report ofthe General StaffBiH Army No.1-1/1260-1 dated 16/09/1995 indicates that the
                                       military operations were conducted in the area of Bosanska Krajina against RS Army in the
                                       month of September and on the last page of the report it is said that HVO liberated Jajce and
                                       Sipovo. Information of the Second Administration GS YA No. 1758-5 dated 11110/1995 gives
                                       information on military activities of Croatian Army and HVO in the area of Jajce during
                                       September 1995.
                                       There is a causal link between the act of rape and the armed conflict. The suspej::t acted
                                       contrary to the regulations of international law and by violating provisions of Geneva
                                       Convention for protection of civilian victims he committed criminal offence of war crime
                                       against civilians under article 142, par. 1 taken over from the CC SFR         ·nst the victim
                                       ·~····· The victim was a civilian in that critical period ·' .•~~- - ~                rotected
                                       by the article 3 and 4 of Geneva Convention on protection of ci~   -;~·'d'uring''~ of war,
                                                                                                           f :;...,-· ~:,•        1,\?-
                                                                                                                                       ooe~< IC
                                                                                                                              SP-l - ---~l''~h !!?
                                                                                                                                                      .,. •
                                                                                                                                                      " x
                                                                                                             \    ;..,~)
                                                                                                                   '9          O ·IJII<'I' flO "'''~- $
                                                                                                                                 ~\IN\~. l ~"-         f.C
                                                                                                                                                               ~
                                                                                                                       1.,~     '
                                                                                                                             <ccfl..          . ~~' ~
                                                                                                                                                         ~
                                                                                                                                                                   ~~
                                                                                                                                 wv117 1N                _\.
         /~}?.·\
     p        ·N         ·: \\

    ;,   ,'          '     '·\~
/    !J~            ; : :; 1.
': '"':-,~ ' :'~~;;;
  "' · w)ri e the article            27 of the same Convention specially established and hlghlighted protection
. '                of women and violation of their honor, and that they should be protected against rapes.
 ·                 The Records on victim questioning undoubtedly indicate that the event happened in the way
                   that Robert Kovacic raped the victim and that he used hls position of HVO soldier, that he
                   insulted her nationality, swore her "Muslim" mother. The statement of Zvonko Jakesevic, the
                   Assistant Chief of Crime Police in Jajce at that time, indicates the reasonable suspicion that
                   the suspect committed acts he was charged with. Consistent statements of the witness Had.Zija
                   Mesic and the interview with Ferida Celhasic indicate that the victim was raped during the
                   war in Jajce by the HVO soldier, that is, by the suspect.

                   I believe that there is a reason for detention prescribed by provisions of article 146, par. 1,
                   point a) of CPC FBiH having in mind that the suspect Robert Kovacic is on the run and not
                   available to the prosecuting authorities of Bosnia and Herzegovina. The CBC Prosecutor' s
                   Office, through MOl CBC, checked the suspect's address and the Official report of MOl CBC
                   No.02/3-6-122/14 dated 12/05/2014 indicates that the suspect was not on the territory of
                   Bosnia and Herzegovina but that he resided in USA, the State of Virginia, the town of
                   Roanoke.
                   Therefore, the suspect is unavailable to this Prosecutor' s Office and that is the reason why the
                   Motion for detention is filed together with the Motion to the competent court to issue an
                   international arrest warrant in accordance with the article 446 and 449 of CPC FBiH and I
                   consider that the special detention under point a), article 146 of CPC FBiH is founded.

                   Also, there is reason for detention for the suspect Robert Kovacic prescribed by the provisions
                   of the article 146, point d) of CPC FBiH having in mind that the suspect has been charged for
                   War crimes against civilians under article 142, par. 1 taken over from the CC SFRY for which
                   he can be sentenced with 10 years of imprisonment or with more severe sentence, especially
                   since it was an aggravated crime as being committed during the war and armed conflict by
                   infliction of rough injuries against body and victim's dignity, the rape committed by the
                   suspect Robert Kovacic.

               Those facts and circumstances as well as the manner in which the crime that he was suspected
               for was committed, brought us to the conclusion that his stay at large would result in a real
               threat for public order, especially having in mind gravity and nature of the committed crime
               as well as the consequences for the victim.

               Having in mind all the above, I consider legal conditions under article 146, par. 1, point a) and
               point d) of CPC FBiH met and that the Motion of this Prosecutor's Office would be approved
               and detention ordered for the suspect Robert Kovacic according the Law.

               Regarding the fact that the suspect is not available to the state authorities, according to the
               provisions of article 148, par. 1 related to article 146, par. 1, point a) and point d) of CPC
               FBiH, and in relation to the article 446, par. I and par. 2 of CPC FBiH, I propose that the
               competent court issues, besides the Decision on Detention, an international arrest warrant for
               the suspect.
               '

                                                                              CANTONAL PROSECUTOR
                                                                                  Ahmed Mesic
                                                                                  (signed)
    /
I       BOSNIA AND HERZEGOVINA
        FEDERATION OF BOSNIA AND HERZEGOVINA
        CENTRAL BOSNIA CANTON

        CANTONAL COURT IN NOVI TRAVNIK
        No. : 06 0 K 007087 14 Kpp
        Novi Travnik, 06/06/2014

        Cantonal Court in Novi Travnik, upon the preliminary proceedings judge Mirjana Grubesic
        and participation ofSanela Nesimi as a clerk, in the criminal case against the suspect Robert
        Kovacic for criminal offence of war crimes against civilians under article 142, par.l taken
        over from the Criminal Code ofSFRY (CC SFRY), deciding on the Motion of the Cantonal
        Prosecutor's Office Travnik No. T06 0 KT RZ 0008568 13 dated 02/06/2014 for detention
        against the suspect Robert Kovaeic, following the hearing held on 06/06/2014 in the presence
        of the cantonal prosecutor Ahmed Mesic and the suspect's court appointed defense counsel
        Jasna Dunder, a lawyer from Novi Travnik, the same day brought the following:


                                                     DECISION

        Against the suspect:

        ROBERT KOVACIC, son ofNikola and mother Brigita nee Bokor, born on-                    1953 in
        Jajce, Municipality of Jajce, with the last known address at Ba5Celuci bb, Jajce, BiH citizen,
        personal identification                            currently unavailable to the Bill prosecuting
        authorities, with a possible address of residence in USA,

                                          DETENTION IS ORDERED

        which, according to this Decision, cannot last more than one month starting from the
        day of arrest.

                                                    Explanation

         On 04/06/2014 Cantonal Prosecutor's Office Travnik filed with this Court the Motion No.
         T06 0 KT RZ 0008568 13 dated 02/06/2014 for detention against the suspect Robert Kovaeic,
         for the reasons prescribed by article 146, par. 1, point a) and point d) of CPC FBiH, due to
         reasonable suspicion that he had committed the criminal offence of war crimes against
         civilians under article 142, par.1 taken over from the CC SFRY. In the Motion for detention
         as well as the verbal explanation of this Motion at the hearing, the prosecution stated that they
         conducted investigation against the suspect Robert Kovacic due to criminal offence of war
         crimes against civilians under article 142, par.1 taken over from the CC SPRY, that the case
         was under competence of BiH Court but BiH Court by its Decision No. S 1 1 K 011701 12 Kv
         dated 04/12/2012 delivered the case to the Cantonal prosecution for further proceedings and
         after that, on 09/0112013, the Prosecutor' s Office of Central Bosnia Canton issued the Order
         to conduct investigation in this case. It is further said that at the current investigation against
         the suspect, the collected evidence indicated the existence of reasonable suspicion that the
         suspect Robert Kovacic, during the war in Bosnia and Herzegovina, had acted contrary to the
         regulations of the article 3 of ? eneva Conventio~ ?n Protection of Civ~~~~~~ !imes of
        'War dated 12/08/1949 and article 4 of the II AdditiOnal Protocol to 9,E-~Y-~ Go't'iY,,~.Iil.. q_n dated
                                                                                 /~ .:::~~/':•                    ( =-4 .~'::,\~~
                                                                                  ' :;-_;.••                             ._~   •;:. I\
                                                                                  l~i
                                                                                  \
                                                                                      '='·-·--~~/\ :';,'-; ~~-~~
                                                                                           · ·· ~ · ~                                      ,.
                                                                                   - ~....~'•J c.:-•·'
                                                                                                 -(l.;.J· •·"
                                                                                                              ··'"'''"     .'<-
                                                                                                                               ~ .J ~
                                                                                      -~,.        .   - .                "/ L ·
                                                                                       \   ,.(~       ""         I..~·         ;..I" ---
                                                                                            ~t'Fa n~: ~v~~"· .-;::.-·
                                                                                                                          #
    /01/1977 on protection of victims of international armed conflicts, because he, as HVO
 soldier, on 19/09/1995 in Jajce, after                    , due to fear, had moved from her flat
 in 7 Svetog Luke Street to the flat used by Robert Kovacic, forced her to have a glass of
 brandy, pushed her into a room, ordered her to take her clothes off and when she refused to do
 so and bagged him to let her go, pushed her to the bed, tore off her clothes, slapped her face
 and then forced her to sexual intercourse, turning her roughly to one and then another side,
 insulting her all the time for her nationality and threatened her that he would kill her and
 throw her in the garbage and after that, the victim used a chance and ran away from the flat
 naked, by which he committed the criminal offence of war crimes against civilians under
 article 142, par. 1 taken over from the CC SFRY. The written Motion gives in details
 evidence ·collected during the investigation either by the CBC Prosecution or by BiH
 Prosecutor' s Office among which are the records on questioning of the victim -
-                witnesses HadZija Mesic and Zvonko Jakesevic, as well as the official rep01ts
 made by the competent police bodies. In the Motion the prosecution also mentioned that the
 critical period was a time of war and armed conflict as the common element for existence of
 this criminal offence which was confirmed by the Decision on Declaring State of War
 published in the Official Gazette RBiH 7/92, that the report of the General Staff BiH Army
 No.l-1/1260-1 dated 16/09/1995 indicateed that the military operations were conducted in the
 area of Bosanska Krajina against RS Army in the month of September and that HVO liberated
 Jajce and Sipovo, that the Information of the Second Administration GS YA No. 1758-5 dated
 11110/1995 gave information on military activities of Croatian Army and HVO in the area of
 Jajce during September 1995. The prosecution found a causal link-nexus between the act of
rape and the armed conflict 11;le suspect acted contrary to the regulations of international law
and by violating provisions of Geneva Convention for protection of civilian victims he
committed criminal offence of war crime            civilians under article 142, par. 1 taken over
from the CC SFRY against the victim                            The victim was a civilian in that
critical period and as such was protected by the article 3 and 4 of Geneva Convention on
protection of civilians during times of war, while the article 27 of the same Convention
specially established and highlighted protection of women and violation of their honor, and
that they should be protected against rapes. The prosecution stresses that the Records on
victim questioning undoubtedly indicates that the event happened in the way that Robert
Kovacic raped the victim and that he used his position of HVO soldier, that he insulted her
nationality, swore her "Muslim" mother, that the statement of Zvonko Jak.esevic, the Assistant
Chief of Crime Police in Jajce at that time, indicates the reasonable suspicion that the suspect
committed acts he was charged with, as well as the consistent statements of the witness
HadZija Mesic and the interview with Ferida Celhasic. Regarding reasons for detention
prescribed by provisions of article 146, par. 1, point a) of CPC FBiH, the prosecution stated
that the suspect Robert Kovacic was on the run and not available to the prosecuting authorities
of Bosnia and Herzegovina, that the Prosecutor' s Office, through MOl CBC, checked the
suspect's address and the Official report of MOl CBC No.02/3-6-122/14 dated 12/05/2014
indicates that the suspect was not on the territory of Bosnia and Herzegovina but that he
resided in USA, the State of Virginia, the town of Roanoke, that the prosecution tried to reach
him but failed, and because of all the above, that the motion for detention and issuance of
international arrest warrant are grounded. Regarding reasons for detention prescribed by the
provisions of the article 146, point d) of CPC FBiH, the prosecution stated that the suspect has
been charged for war crimes against civilians under article 142, par. 1 taken over from the CC
SFRY for which he can be sentenced with 10 years of imprisonment or with more severe
sentence, especially since it was an aggravated crime as being co~.!t~~.during the war and
armed conflict by infliction of rough injuries against body and::.YJ{filinl:t" · ·ty, facts and
circumstances as well as the manner in which the crime ):~t~:h~·-·~~~;~ ed with was
                                                             ;7.~1 J
                                                             I        -._)_~;
                                                                                                       ~.~ \
                                                                                                         ~   * l\
                                                                 {i,~
                                                                      ~
                                                                        ,,
                                                                                    ~ ')oe.rt
                                                                                                    \C    «! •
                                                                                                           ~ x.
                                                                  "' ~ J:,l·''~
                                                                  - "-
                                                                                 ..- ..:;..--l'vlh
                                                                                       rcr-                      ~'
                                                                 \ ·~;:J C.P.~··'J.>'? .;.. ~: . . ..,.. Jg I
                                                                   ..~      "191-'~nH'· •                   ~~/J
                                                                      1-~.                              v..c;::j
                                                                         Oc0                   '<.
                                                                                  ~Ft11Ni£~·
         ,. . ,-":''1.
       /t/,,o •V
     ;..:,/~           '".<'" "~:~
                    ..,;.:';~
                              o


     .                      ~ ~
/:                           ·;~
•                          ·• :::,· }I
                          !..;>._"':/ '
               .         ·~: r

               _.:;-:{~mmitted, brought us to the conclusion that if he stayed free it would result in a realistic
                        threat for public order, especially having in mind gravity and nature of the committed crime
                        as well as the consequences for the victim. Finally, the prosecution proposed that, according
                        to the article 148, par.l, in relation to the article 146, par.l , point a) and point d), related to the
                        article 446, par,l and 2 of CC FBiH, detention should be ordered and international arrest
                        warrant issued against the suspect.

                        Replaying to the Motion for detention of the Prosecutor' s Office against the suspect Robert
                        Kovacic, the suspect's defender at the hearing stated that there was no reasonable suspicion
                        that the suspect committed the crime he was charged with for the reasons that there was no
                        causal link between the committed act of rape and armed conflict and that it may possibly be a
                        criminal offence of rape which came under statute of limitation. Regarding that, she stated
                        that the collected evidence, that is, the official report No.02/3-6-122/14 dated 12/05/2014
                        indicated that the suspect was currently married with Fatima Kovaeic nee Hrusto, that her
                        name and surname indicated that she was of Bosniak nationality, which would lead to the
                        conclusion that the suspect who got married with a Bosniak, did not commit the act of rape
                        against the victim only for her nationality. Furthermore, she stressed that, according to the
                        motion of the prosecution, the event in question happened during the time when HVO and
                        BiH Army cooperated and jointly conducted operations against RS Army, so that was another
                        reason why the causal link that the prosecution wanted to prove and use it to make legal
                        qualification of the act, was missing. The defender also appealed against the proposed reasons
                        for detention. In that sense she said that the suspect was not on the run since he had a known
                        address, that at least a formal summon through international aid in order to establish whether
                        he was willing to honor it or not was to be sent to the suspect, which is necessary to determine
                        the existence of "to be on run", that is, reasons which would justify detention under article
                        146, par. 1, point a) of CPC FBiH. Defender also believe that there were no reasons for
                        detention under article 146, par. 1, point d) of CPC FBiH since more that 20 years passed
                        since the criminal offence of rape and not one incident related to breach of public law and
                        order in the municipality where the victim lived was registered, and that after all that time
                        there was not one element to order detention upon these grounds.
                        Examining the reasonable suspicion whether the suspect Robert Kovacic committed the
                        criminal offence of war crimes against civilians under article 142, par.1 taken over from the
                        CC SFRY, the preliminary proceedings judge determined that there was a reasonable
                        suspicion that the suspect committed the crim.e be was charged with.                                                            /




                      Namely, from the substantiated written motion of the Cantonal prosecution, verbal
                      explanations of the prosecutor at the hearing, as well as the evidence enclosed to the motion
                      for detention, it follows that the incriminated acts were committed during September 1995,
                      that is, during the times of war in BiH, that these acts were committed by the suspect Robert
                      Kovacic as HVO soldier in the period when the town of Jajce, as the place where crime was
                      committed, was under HVO control, and that these acts were committed against the victim
                     • • • • • • • as a civilian and of Muslim, that is, Bosniak nationality, who resided in
                      Ja,jce during the war. By conducting the incriminated acts of raping the victim -
                     -              in a rough manner, insulting the victim for her nationality and threatening her that
                      he would kill her and throw her to the garbage, the suspect Robert Kovacic, as a soldier, acted
                      contrary to the regulations under article 3 of Geneva Convention on Protection of Civilians
                      During Times ofWar dated 12/08/1949 and article 4 of the II Additional Protocol to Geneva
                      Convention dated 12/0111977 on protection of victims of international armed conflicts, which
                      presents the basic element and characteristic of the criminal o ~ . &~¥ crimes against
                      civilians under article 142, par.l , taken over from the CC SF ·· 0~~J~l{.··~uspicion that
                                                                                               '/·.f;; .:                         ·cc- c· -~
                                                                                                 .::{ ,:,/                          7'"~ \~
                                                                                          /      ..t>   01                             In;,::
                                                                                          {. :.· ·)                        BfHC         ~      •
                                                                                          , :-' ~•           -:,Mill~ og~·y\•n ~ "'
                                                                                                                  :.----   1:.:
                                                                                                                            ·
                                                                                          \   , ,:~ '·J       c. "t.,~·'P no 1   ::;
                                                                                                                                             l l)


                                                                                                                                                    (
                                                                                              \~              ~~VT-41 ~- ~~,\ ~~"'"         f ...


                                                                                                        *r.oco                    ~~
                                                                                                                                    \<::l

                                                                                                               IJP.7 INTEl\~~~
~?;_~··                        -"!,,'· ' . -~~-·
    ·~
    ·, >
            .    J?'

                                            n
                                                      \
                                                  .•. \
    . ...                                   -~  . :.;.. 1
     •,           • [}·--, ~                    '7 ':.:;
                                                ~# ·-1~
                                                          'i
... -=-nll~c·.~.
                - - · ...,,

      h.Jtvjf( . "'p :              •
                                                ;.- ~·;r
                                                 .... (}
\                  t    .... ...... . .          ••   lf
                                     .the ~spect Robert Kovaeic committed the criminal offence of war crime investigated by the
                                                  1


    ·-'.·.. ""·:·'·'"
                . .;                      prosecution was not compromised by the statements of the defender regarding the
                                          prosecution' s motion given at the hearing. The reason for this comes from the collected
                                          evidence, especially the statement of Zvonko Jakesevic, who at the time of criminal offence
                                          was Assistant Chief of Crime Police and who took the statement from the victim, which
                                          undoubtedly shows that the police bodies with members of only one nationality (Croatian and
                                          Bosniak) at the time of crime functioned separately and had different seats located in the areas
                                          under control of different conflicted armed forces, that is, HVO and BiH Army, that the town
                                          of Jajce at the time of the crime was exclusively under control of HVO and that only the
                                          members of Croatian Army and HVO were in Jajce at that time and not the members of BiH
                                          army as opposing party. Finally, the fact that the suspect Robert Kovacic after the war got
                                          married to a Muslim, that is, a Bosniak, with whom he lives now, is not of relevance for
                                          existence of reasonable suspicion that the suspect committed the criminal offence of war
                                          crime he has been charged with, since the existence of reasonable suspicion that the criminal
                                          offence in question was committed is established according to the circumstances and facts
                                          which existed at the time the criminal offence was committed.

                                          The Motion for detention of the Prosecutor' s Office against the suspect Robert KovaCic under
                                          article 146, par. 1, point a) ofCPC FBiH, is grounded.

                                          Regarding                     that the suspect Robert Kovacic was familiar with the fact that
                                          the victim                      filed criminal report against him for the committed crime, that
                                          the suspect immediately after the war, that is, as soon as it was possible, left the territory of
                                          Bosnia and Herzegovina, that he, according to the available information of the prosecuting
                                          authorities, resides in the USA, at the specified address and that it was not possible to serve
                                          him with a summon for hearing during the investigation, it can be concluded that the suspect
                                          is hiding from the state authorities in order to avoid prosecution, that is, that he is on the run,
                                          which justify detention under article 146, par. 1, point a) ofCPC FBiH.

                                         The Motion for detention of the Prosecutor's Office against the suspect under article 146, par.
                                        1, point d) of CPC FBiH, is grounded. It comes from the reason that the suspect has been
                                        charged with the criminal offence with prescribed sentence of up to 10 years of imprisonment
                                        or more severe sentence. Furthermore, that the criminal offence was committed under
                                        circumstances of war and by the suspect as a soldier against the victim as a female of different
                                        nationality, by which the personal dignity, bodily integrity and victim's dignity as commodity
                                        under special protection of international humanitarian law, which qualifies it as especially
                                        aggravated criminal offence. With such circumstances it is to be expected that if the suspect
                                        stayed free during the proceedings that would present realistic threat for public order.

                                        Due to the above, it was decided as in the wording of the Decision.

                                      Clerk                                                    Preliminary proceedings Judge
                                      Sanela Nesimi                     (stamp)                       Mitjana Grubesic
                                                                                                             (signed)

                                     Legal remedy:
                                     Appeal against this decision is allowed and is to be submitted to the Out-of-Court Panel of
                                     this Court within 3 days upon receipt of the decision.
I·
     I


         BOSNIA AND HERZEGOVINA
         FEDERATION OF BOSNIA AND HERZEGOVINA
         CENTRAL BOSNIA CANTON
         CANTONAL COURT IN NOVI TRAVNIK
         No.: 06 0 K 007087 14 Kv
         Novi Travnik, 30/06/2014


         Cantonal Court in Novi Travnik in the panel of judges: Zuhdija Cosic, the president of the
         panel, Darmin A vdic and Lazarela Poric, panel members, and in the presence of the clerk
         Bosa Zlatunic, in the criminal case against the suspect Robert Kovacic for criminal offence of
         war crimes against civilians under article 142, par.1 taken over from the Criminal Code of
         SFRY (CC SFRY), deciding upon appeal of the suspect's defender against the Decision of the
         Preliminary proceedings judge No. 06 0 K 007087 14 Kpp dated 06/06/2014, based upon
         article 337, par. 2 and par. 3 of Criminal Procedures Code of federation of Bosnia and
         Herzegovina (CPC FBiH), at the panel session held on 30/06/2014, brought the following:

                                                    DECISION

         The appeal of the suspect Robert KovaciC's defender, the lawyer Jasna Dunder from Novi
         Travnik, against Decision of the preliminary proceedings judge No. 06 0 K 007087 14 Kpp
         dated 06/06/2014 has been rejected as ungrounded.

                                                   Explanation


         Decision of the preliminary proceedings judge of this Court No. 06 0 K 007087 14 Kpp dated
         06/06/2014 accepts the Motion of the Cantonal Prosecutor's Office Travnik No. T06 0 KT RZ
         0008568 13 dated 02/06/2014 for detention against the suspect Robert Kovacic, so the named
         Decision ordered detention against the suspect due to reasons prescribed by article 146, par. 1,
         point a) and point d) of CPC FBiH, due to reasonable suspicion that he had committed the
         criminal offence of war crimes against civilians under article 142, par.1 taken over from the
         CC SFRY. According to the named Decision, detention cannot last more than one month
         starting from the day of arrest.

         The appeal against this Decision was timely filed by the suspect's defender Jasna Dunder, the
         lawyer from Novi Travnik, due to relevant violation of criminal proceedings provisions and
         due to wrongly established facts related to the conclusion of the first instance court that there
         was a reasonable suspicion that the suspect had committed the crime he was charged with but
         also related to the conclusion that there were reasons for detention under article 146, par. 1,
         point a) and point d) of CPC FBiH.
         In that sense the appeal, in relation to reasons for detention and reasonable suspicion, objects
         that the preliminary proceedings judge in the appealed Decision wrongly concluded that there
         was a causal link - nexus between the alleged rape and armed conflict since it was generally
         known that there were three conflicted parties in Bill- Army of Republic of Srpska, HVO and
         Bill Army which were not in war everywhere in Bill, that before "liberation" Jajce was under
         control of Army of Republic of Srpska and that Bill Army and HVO were jointly involved in
         military operations of "liberation" of Jajce, so accordingly, BiH ..--::       d HVO were not
         conflicted parties in Jajce as was wrongly determined by the pr:Y{i ~· ' ' ~W.       edings judge,
         nor there was such an evidence in the case file. Furthermore, ~~~g to ~illi'""         ment of the
                                                                          c5i:J         , ~~1-
                                                                          -'3 ~·                       n.ll \C s ·
                                                                         -•                          oOv       "':<:
                                                                         ~    ~      c. p.IJI~~r,o·.~ h                      :J
                                                                          .
                                                                         v.., <i
                                                                              ,.•J
                                                                                     -~

                                                                                      (. r·
                                                                                                 n    f',~.\..1
                                                                                                                  .
                                                                                          , ,_,,,,,. - · ~~>· ,....      .,
                                                                                                                         (.':'
                                                                                                                        l,(,i
                                                                                                                                  ~

                                                                          ~               ,~r-""'t'        .           <§"            I   (
                                                                               ~~-                                     "vS        ~
                                                                                     O Collkl Rl1tl'·             ~-
                              the suspect was in his flat at the critical time, in civilian clothes so
 the possible rape cannot be related to armed conflict, since even if it is accepted that there was
 rape, the suspect did not commit it as a soldier but as a common civilian at his flat. So the
 crime cannot be qualified as criminal offence of war crimes against civilians under article
 142, par.1 taken over from the CC SFRY so there cannot be reasonable suspicion that he
 committed the said crime but it may be a criminal offence of rape which, due to time passed,
came under statute of limitation for prosecution.
Regarding reasons for detention under article 146, par. 1, point a) of CPC FBiH, the appeal
says that the first instance court violated the mentioned provision when it used it to order
detention against the suspect because it was not possible to determine from the documentation
enclosed to the Motion for detention when the suspect moved to USA, so the conclusion of
the preliminary proceedings judge that the suspect did it immediately after the war was
ungrounded, and accordingly, the conclusion of the Court that the suspect was on the run was
unjustified since he could not enter USA without visa and to get one, he had to get a
certificate that no criminal proceedings were conducted against him. Due to all that, it is
unreasonably determined that the suspect was hiding from the state authorities in order to
avoid prosecution.
Regarding reasons for detention under article 146, par. 1, point d) of CPC FBiH, the appeal
claims that the first instance court, by ordering detention for this reason for detention, violated
the mentioned provision since it did not justify nor made it possible to prove that the suspect
being free during the proceedings would make a realistic threat to public order due to the fact
that 19 years passed since the time that the act was allegedly committed and there were no
proofs or indications that the public order was breached due to that act or that there is such
possibility. All of that along with the fact that all the conditions prescribed by the mentioned
provision should be met for detention to be ordered which was not the case in this matter, so
the threat to public law and order is characterized as abstract and it can be said with certainty
that public order would not' be breached due to almost 20 years that passed.
Due to all the above, the appeal proposes to cancel the Decision in question and the case to be
returned to the preliminary proceedings judge for renewed decision.

After this Court examined the foundation of the appeal within the appeal averments in
accordance with article 321 CC FBiH, it was decided as in the wording of the Decicion due to
the following reasons:

Regarding the above appeal objections in relation to the conclusion of the first instance court
about the existence of reasonable suspicion that the suspect committed the criminal offence of
war crimes against civilians under article 142, par.l taken over from the CC SFRY, with the
reasons given in the explanation of the first instance decision, as well as the evidence in the
case file, this Court decided that those appeal objections were ungrounded. Namely, contrary
to the appeal objections, the first instance court gave the concrete and valid assessment and
analyses of the evidence enclosed to the motion for detention according to which and
according to the belief of this Court, the grounded conclusion was made, conclusion that there
actually was a reasonable suspicion that the suspect committed the mentioned crime offence
and in the way as it was described in the motion for detention. The preliminary proceedings
judge correctly refers to the facts which are not disputed by the appeal, manifesting in the fact
that the event the suspect was charged with happened in September 1995 during the war
conflict in BiB and that the suspect was a HVO soldier at that time and that the area of Jajce
town was at that time under control of the same army and that the · ·            at time had the
status of a civilian of Bosniak nationality who was at her resi
Additionally, when you have in mind the statement of
                                                                     ..   ~     :;ih
                                                                  ,~w"btim Sefl)-i""
                                                                                      g the war.
                                                                                       dupalovic
                                                                                                                         ·
                                                                 I ~, ~.,                         . -ri~ ~
                                                                 II •-;.~ :.! cp,si\\R ooeRlC
                                                                                       • ..-- n •\-.,
                                                                                                      ;; •
                                                                                                         Zi
                                                                    v • ,,     .>       -       no&r •                   -
                                                                     "-,';J     (.P,.! ·'\v\P      ,.., . .,._          '}i
                                                                     ~               ,~J·"\ lw · "~..              ~
                                                                         ~                                       ,c:s
                                                                             '«'o                   rl<:l2'v.~ --c-~
                                                                                    Coi.JP.] IN'Itll
      according to which the suspect, in a rough manner, insulting the victim for her nationality and
      threatening her that he would kill her and throw her to the garbage, forced her to sexual
      intercourse by using force, then, according to the assessment of this Court, the factual
      conclusion made by the preliminary proceedings judge proved right that there was a
      reasonable suspicion that the victim as a soldier acted contrary to the regulations under article
      3 of Geneva Convention on Protection of Civilians During Times of War dated 12/08/1949
      and article 4 of the II Additional Protocol to Geneva Convention dated 12/01/1977 on
      protection of victims of international armed conflicts, by which all relevant characteristics of
      the criminal offence of war crimes against civilians under article 142, par.1 , taken over from
      the CC SFRY exist. By that it is said that the reasonable suspicion of the preliminary
t')   proceedings judge determined on that level which was enough for the correct and legal
      conduct of investigation at this phase. At the same time this Court finds that the appeal
      objections given by the defender in relation to the relevant characteristics of the crime were
      not without basis but those concrete objections might be a topic of only contradicted
      evidentiary proceedings during the assessment and analyses of evidence at the main hearing
      when it is necessary to determine the highest level of certainty in order to prove the existence
      of criminal offence that the suspect is charged with.

      Regarding the existence of the reasons for detention under article 146, par. 1, point a) of CPC
      FBiH, the case file shows, contrary to the appeal objections, that the concrete circumstances
      were mentioned in the motion for detention as well as the questioned decision, the
      circumstances which according to the opinion of this Court, indicate that the suspect is in
      hiding since the file shows that the suspect was familiar with the fact that the victim reported
      the event to the police and that the suspect soon after the war was over, left Bosnia and
      Herzegovina, furthermore, the appeal does not offer even one proof that the suspect left BiH
      according to legal regulations, that is, to cancel his address and residence in order to move
      abroad. It is the fact that he needed certificate confirming that no criminal procedures were
      conducted against him in order to obtain US visa but it does not question regularity and
      legality of the first instance Decision since at the time he went abroad there was no
      appropriate decision which could show that the pr~ure was conducted against him since
      the decision on conduct of investigation was in competence of investigative judge at that time.
      Finally, if the suspect wishes to contradict the conclusion that he is hiding and avoids
      prosecution, he can do that by voluntarily approaching the BiH state authorities in charge of
      prosecution.

      According to the file and evidence which were the basis of the first instance Decision, this
      Court frnds it correct and legal and that the appeal objections were ungrounded also regarding
      the existence of reasons for detention under the article 146, par. 1, point d) of CPC FBiH.
      Namely, it is not disputed that the suspect was charged with the criminal offence for which
      the prescribed sentence is up to 10 years of imprisonment or more severe sentence which
      presents the objective condition for detention for the reasons prescribed by the article 146,
      par. 1, point d) of CPC FBiH. The act is especially aggravated regarding its manner of
      execution and its consequences, which can be concluded from the fact mentioned by the
      preliminary proceedings judge and the fact that, according to the victim' s statement, the
      victim came to the suspect' s flat in order to protect her bodily integrity and that the suspect
      misused her trust and used physical force to break her resistance in order to have sexual
      intercourse with her, which presents relevant characteristic of the crime, he additionally and
      unnecessarily insulted the victim by different abusive words and made                 or her life
      also after the actual act. That is why that event is considered es 1~~~ ed and
      committed under special circumstances which justify the concl . ."'~i{~f the "'j).:-" · ary
                                                                            lG                    · t~
                                                                            :!1        11 oo~ll,c ~ ~
                                                                            .~;t s~>-V•_!_--Qol'''" ~
                                                                             ~ ";;    cP.'·'\h" ~i\L''~·..." ~
                                                                             ~           '\ QJI-\JU\1''             ~·
                                                                                ""'. rl>C...ou      'I~,.._..,,"'""'""
                                                                                          --.
• I

                 .       {

                - :>.~
      , __: r. l '   proceedings judge that if the suspect stays free, in case he is available to the state authorities,
                     it might result in realistic threat for public order, all of that due to the fact that the public is
                     especially sensitive about war crimes procedures, which made the conditions cumulatively
/                    met for the reasons for detention prescribed by the article 146, par. 1, point d) ofCPC FBiH.

                     When then conditions are as such, the decision of the preliminary proceedings judge to order
                     detention against the suspect for the reasons prescribed by the article 146, par. 1, point a) and
                     point d) of CPC FBiH proves to be correct and legal, while the appeal of the suspect' s
                     defender as ungrounded so it was necessary to reject it.

                     Clerk                                                         President of the Panel
                     Bosa Zlatunic                                                 Zuhdija Cosic
                                                                                   (stamped and signed)


                     Legal remedy:
                     No appeal is allowed against this Decision.




                                                                                                        (
